IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-10462
                          Conference Calendar



TROY O’NEAL ROBINSON,

                                           Plaintiff-Appellant,

versus

CITY OF ABILENE, TEXAS;
TAYLOR COUNTY TEXAS;
DAVID W. THEDFORD,
Attorney at Law,

                                           Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 1:99-CV-282-C
                         --------------------
                           October 17, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

         Troy O’Neal Robinson, Texas prisoner # 547327, appeals the

dismissal of his pro se, in forma pauperis (IFP), civil rights

complaint.     The district court dismissed Robinson’s civil rights

claims with prejudice as time-barred and, to the extent the

claims were more properly raised in a 28 U.S.C. § 2254 petition,

the court dismissed the claims without prejudice to raise them in

such a petition.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10462
                                -2-

     In his pro se brief, Robinson argues the merits of his

claims.   Although he recites boilerplate regarding the applicable

limitations period and the accrual of federal causes of action,

Robinson does not argue that the district court erred in

determining when his causes of action accrued or in dismissing

his complaint as time-barred.

     Although pro se briefs are afforded liberal construction,

see Haines v. Kerner, 404 U.S. 519, 520-21 (1972), even pro se

litigants must brief arguments in order to preserve them.        Yohey

v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).   When an appellant

fails to identify any error in the district court’s analysis, it

is as if the appellant had not appealed that judgment.     Brinkmann

v. Abner, 813 F.2d 744, 748 (5th Cir. 1987).    General arguments

giving only broad standards of review and not citing to specific

errors are insufficient to preserve issues for appeal.     Id.

     Robinson has failed to brief any argument regarding the

reasons given for the district court’s dismissal of his claims.

Accordingly, he has abandoned the only appealable issue and has

failed to raise any meritorious argument on appeal.   Because his

appeal is wholly without merit, it is DISMISSED as FRIVOLOUS.

Howard v. King, 707 F.2d 21, 219-20 (5th Cir. 1983); 5th Cir. R.

42.2.   Robinson’s motion for discovery is DENIED as MOOT.

     The dismissal of this appeal as frivolous counts as a

“strike” for purposes of 28 U.S.C. § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).   Robinson is

warned that if he accumulates three “strikes” pursuant to

§ 1915(g), he may not be able to proceed IFP in any civil action
                           No. 00-10462
                                -3-

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.   See § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; STRIKE WARNING ISSUED; MOTION

FOR DISCOVERY DENIED AS MOOT.